Fourth Court of Appeals
                                          San Antonio, Texas
                                     MEMORANDUM OPINION
                                              No. 04-19-00767-CV

                                             Christina Marie DIAZ,
                                                    Appellant

                                                          v.

                                                 Felipe G. DIAZ,
                                                     Appellee

                      From the 285th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 1992-CI-04150
                            Honorable Angelica Jimenez, Judge Presiding

PER CURIAM

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

Delivered and Filed: December 27, 2019

DISMISSED FOR WANT OF PROSECUTION

           Appellant Christina Marie Diaz filed a notice of appeal in this court on October 29, 2019.

Appellant was required to pay $205.00 in filing fees to this court. See TEX. R. APP. P. 5. 1

Appellant did not timely pay the required fees. On November 27, 2019, when the fees remained

unpaid, we ordered Appellant to provide written proof to this court not later than December 9,


1
  See also TEX. GOV’T CODE ANN. § 51.207(b)(1) (filing fee $100.00); id. §§ 51.0051, .208 (additional fee $50.00);
id. § 51.851(b) (electronic filing fee $20.00); id. § 51.941(a) (services for indigents fee $25.00); Texas Supreme Court
Order Regarding Fees Charged in Civil Cases in the Supreme Court and the Courts of Appeals and Before the Judicial
Panel on Multidistrict Litigation, Misc. Docket No. 07–9138 (Tex. Aug. 28, 2007), reprinted in TEX. R. APP. P. app.
A § B.l.(a).
                                                                                      04-19-00767-CV


2019, that the filing fees have been paid or Appellant is entitled to appeal without paying the filing

fees. See id. We warned Appellant that if she failed to respond as ordered, the appeal would be

dismissed without further notice. See id. R. 5, 42.3; In re W.J.C., No. 04-05-00532-CV, 2005 WL
3477883, at *1 (Tex. App.—San Antonio Dec. 21, 2005, no pet.) (mem. op.).

       To date, Appellant has not paid the fees or filed any response with this court. Therefore,

we dismiss this appeal for want of prosecution. See TEX. R. APP. P. 37.3(b), 42.3(b), (c).

                                                   PER CURIAM




                                                 -2-